Case 1:20-cv-02179-JPH-TAB Document 5 Filed 09/14/20 Page 1 of 2 PageID #: 15




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

ANGELITO C. MERCADO,                          )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:20-cv-02179-JPH-TAB
                                              )
DRAKE MADDIX Officer,                         )
PRANTHER Deputy,                              )
BRANDON DECKER,                               )
ROBERT MITCHELL Officer,                      )
KYLE YOUNG Officer,                           )
SCHRADER Officer,                             )
                                              )
                          Defendants.         )

                          ENTRY DISCUSSING FILING FEE

      Plaintiff, Angelito Mercado has not paid the $400 filing fee prescribed by

Congress. See 28 U.S.C. § 1914(a). He also appears to have "struck out"

under 28 U.S.C. § 1915(g). That statute "prohibits a prisoner from proceeding

[in forma pauperis] if, on three or more occasions during his imprisonment, he

has 'brought an action… that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted." Turley v.

Gaetz, 625 F.3d 1005, 1006 (7th Cir. 2010). The "sole statutory exception" is if

"the prisoner is under imminent danger of serious physical injury." Id. Mr.

Mercado has not alleged imminent danger, and he has had three prior cases

dismissed for failure to state a claim.




                                          1
Case 1:20-cv-02179-JPH-TAB Document 5 Filed 09/14/20 Page 2 of 2 PageID #: 16




      1) Mercado v. Bartholomew County Sheriff's Dept., et al., No. 1:17-cv-

         00323-JMS-MJD (S.D. Ind. Mar. 28, 2017) (dismissing action for

         failure to state a claim);

      2) Mercado v. Columbus Police Dept., et al., No. 1:17-cv-00981-SEB-DML

         (S.D. Ind. Mar. 31, 2017) (dismissing action for failure to state a

         claim);

      3) Mercado v. Columbus Police Dept., et al., No. 1:17-cv-00910-JMS-DML

         (S.D. Ind. Apr. 26, 2017) (dismissing action for failure to state a claim)

      With respect to Mr. Mercado's letter requesting that the Court "remove

the cost of the filing fee from his trust account," dkt. 2, the statutory language

does not contemplate such a payment of the full feels. See 28 U.S.C. § 1915(b).

Mr. Mercado shall have through October 12, 2020 to pay the $400 filing fee to

the clerk of the district court. Failure to do so will result in dismissal of this

action without further notice.

SO ORDERED.

Date: 9/14/2020




Distribution:

ANGELITO C. MERCADO
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201




                                          2
